         Case: 3:19-cv-00156-bbc Document #: 103 Filed: 05/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 TERESA FISCHER and
 DAVID FISCHER,

         Plaintiffs,                                   Case No. 19-cv-156-bbc

    v.

 SENTRY INSURANCE A MUTUAL
 COMPANY AND ABC INSURANCE
 COMPANY,

         Defendants.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Sentry Insurance Mutual Company against plaintiffs Teresa Fischer and

David Fischer dismissing this case.




         s/V. Olmo, Deputy Clerk                         5/21/2020
         Peter Oppeneer, Clerk of Court                  Date
